DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the probability" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the probability” is being interpreted as “a probability”.
Claim 13 is rejected due to the dependence on claim 12.
Claim 13 recites the limitation "the deficient biosensors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the deficient biosensors” is being interpreted as “deficient biosensors”.
Claim 14 recites the limitation "the probability" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the probability” is being interpreted as “a probability”.
Claim 15 is rejected due to the dependence on claim 14.
Claim 16 recites the limitation "the probability" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the probability” is being interpreted as “a probability”.
Claim 17-21 are rejected due to the dependence on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 14, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donaldson (U.S. Pub. No. 2017/0281086).
Regarding claim 1, Donaldson discloses:
abstract), the system comprising: a computer (abstract and paragraph 0062 disclose wherein the system is implemented by a computer); a biosensor (neuronal activity sensors) configured to be in contact with a scalp of an individual (see at least paragraph 0070 and figures 1-2); and a biosignal acquisition device (neuronal activity detector) operably coupled to the biosensor (see at least paragraph 0068 and figures 1-2) and configured to amplify signals received by the biosensor (paragraphs 0115 and  0117-0118 discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signal to the computer (paragraph 0128 and figure 17 disclose wherein there is a communication link for communicating the data to the computer or computing device), the computer comprising a processor and memory (see paragraphs 0127-0128) having instructions which, when executed by the processor, cause the computer to: receive the amplified signals from the biosignal acquisition device (Figure 17 and paragraphs 0065 and 0204 discloses wherein the processing and/or computing device receives physiological signal data from the sensors), generate a feature matrix based on the amplified signals (paragraphs 0218-0219 disclose wherein time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data), identify a brain switch associated with each feature in the feature matrix (paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), predict a probability that a classifier is associated with the brain switch of each feature, and fit the classifier based on the feature matrix (paragraphs 0233-0235 disclose wherein the system uses a physiological activity correlator to determine or classify particular regions of the brain and wherein the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action and additionally paragraphs 0225-0226 disclose wherein the system uses machine learning to identify patterns in the activity data for classification for use in determining associated identified thoughts of the user).
Regarding claim 2, Donaldson discloses the system of claim 1 and further discloses:
wherein the memory has further instructions which, when executed by the processor, cause the computer to: initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (paragraphs 0233-0235 disclose wherein the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action (reliable)).
Regarding claim 3, Donaldson discloses the system of claim 2 and further discloses:
wherein additional signals are received from the biosensors and amplified by the biosignal acquisition device prior to being transmitted to the computer (paragraph 0078 discloses wherein the system receives multiple response signals and paragraph 0143 disclose wherein additional or other neuronal activity signals are received and determined and paragraphs 0115 and 0117-0118 discloses wherein the amplifier is located at the neuronal sensor and paragraphs 0128, 0131, and figure 17 disclose wherein data is transmitted from the sensor to the to the computer or computing device).
Regarding claim 4, Donaldson discloses the system of claim 3 and further discloses:
wherein the memory has further instructions which, when executed by the processor, cause the computer to: generate a second feature matrix based on the additional amplified signals paragraphs 0184-0186 disclose wherein there are multiple subsets or groups of separately measured neuronal activity or pattern data that are measured and evaluated); identify the brain switch associated with each feature of the second feature matrix (paragraphs 0184-0186 disclose wherein certain parameters, locations, or types of neuronal activity are determined and evaluated from each of the subsets of data in order to determine or identify the type of thought or command); predict the probability that a real-time classifier is associated with the brain switch of each feature (paragraphs 0184-0186 disclose wherein the one or more subsets of pattern data are correlated or used to predict the multiple thoughts or commands or to correspond to a neuronal state); fit the real-time classifier based on the second feature matrix, and refit the classifier based on the fitting of the real-time classifier (paragraphs 0186-0188 disclose wherein the system uses the multiple signal data as part of the physiological activity correlator and wherein the correlator is configured based on the determined multiple data sources).
Regarding claim 5, Donaldson discloses the system of claim 4 and further discloses:
wherein refitting the classifier includes adding a weight of the real-time classifier to the weight vector (paragraphs 0209 and 0233 disclose wherein the physiological activity correlator can weight data patterns associated with appropriate regions or subsets of data).
Regarding claim 6, Donaldson discloses the system of claim 5 and further discloses:
wherein the weight of the real-time classifier stored in the weight vector is increased as additional amplified samples are received (paragraph 0233 discloses wherein the system can prioritize or increase the weights of certain measured or determined data patterns while the system is measuring, determining, and classifying signal data).
Regarding claim 7, Donaldson discloses the system of claim 6 and further discloses:
at least paragraphs 0077, 0150, 0190-195, 0202-0204, and 0209-0212 disclose wherein the prediction or determination of specific thoughts or commands of neuronal activity is based on matching of pattern data and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Regarding claim 14, Donaldson discloses:
A biosignal acquisition system for identifying context commands and controlling a computing device based on the identified context commands (abstract and paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (context commands) of the user from neuronal data), the system comprising: a computer (abstract and paragraph 0062 disclose wherein the system is implemented by a computer); a biosensor (neuronal activity sensors) configured to be in contact with a scalp of an individual (see at least paragraph 0070 and figures 1-2); and a biosignal acquisition device (neuronal activity detector) operably coupled to the biosensor (see at least paragraph 0068 and figures 1-2) and configured to amplify signals received by the biosensor (paragraphs 0115 and  0117-0118 discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signal to the computer (paragraph 0128 and figure 17 disclose wherein there is a communication link for communicating the data to the computer or computing device), the computer comprising a processor and memory (see paragraphs 0127-0128) having instructions Figure 17 and paragraphs 0065 and 0204 discloses wherein the processing and/or computing device receives physiological signal data from the sensors), generate a feature matrix based on the amplified signals (paragraphs 0218-0219 disclose wherein time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data), identify a brain switch associated with each feature in the feature matrix (paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), predict a probability that a classifier is associated with the brain switch of each feature, and fit the classifier based on the feature matrix (paragraphs 0233-0235 disclose wherein the system uses a physiological activity correlator to determine or classify particular regions of the brain and wherein the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action and additionally paragraphs 0225-0226 disclose wherein the system uses machine learning to identify patterns in the activity data for classification for use in determining associated identified thoughts of the user), and a computing device in electrical communication with the computer, the computing having a processor and memory having instructions which, when executed by the processor, cause the computer to: receive a control signal based on a context map stored in the computer and the prediction performed by the computer, and perform a function based on the received controls signal (at least paragraphs 0077, 0150, 0190-195, 0202-0204, 0209-0212, 0233, 0264, and 0282 disclose wherein the prediction or determination of specific thoughts or commands of neuronal activity can be configured by mapping the data to one or more thoughts or commands from an interface and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Regarding claim 16, Donaldson discloses:
A method of transmitting context commands based on sensed biosignals (abstract and paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (context commands) of the user from neuronal data), the method comprising: receiving a first set of signals from an electrode (activity sensors; paragraph 0066 discloses wherein the activity sensors comprise one or more electrodes in contact with the user’s tissue) in close proximity to a scalp of an individual (see at least paragraph 0070 and figures 1-2); generating a feature matrix based on the first set of signals (paragraphs 0218-0219 disclose wherein time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data), identifying a brain switch associated with each feature in the feature matrix (paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), predicting a probability that a classifier is associated with the brain switch associated with each feature, and fitting the classifier based on the feature matrix (paragraphs 0233-0235 disclose wherein the system uses a physiological activity correlator to determine or classify particular regions of the brain and wherein the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action and additionally paragraphs 0225-0226 disclose wherein the system uses machine learning to identify patterns in the activity data for classification for use in determining associated identified thoughts of the user). 
Regarding claim 17, Donaldson discloses the method of claim 16 and further discloses:
initializing a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (paragraphs 0233-0235 disclose wherein the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action (reliable)).
Regarding claim 18, Donaldson discloses the method of claim 17 and further discloses:
receiving a second set of signals, generating a second feature matrix based on the second set of signals (paragraph 0078 discloses wherein the system receives multiple response signals and paragraph 0143 disclose wherein additional or other neuronal activity signals are received and determined and paragraphs 0184-0186 disclose wherein there are multiple subsets or groups of separately measured neuronal activity or pattern data that are measured and evaluated); identifying a brain switch associated with each feature of the second feature matrix (paragraphs 0184-0186 disclose wherein certain parameters, locations, or types of neuronal activity are determined and evaluated from each of the subsets of data in order to determine or identify the type of thought or command); predicting the probability that a real-time classifier is associated with the brain switch of each feature of the second feature matrix (paragraphs 0184-0186 disclose wherein the one or more subsets of pattern data are correlated or used to predict the multiple thoughts or commands or to correspond to a neuronal state); fitting the real-time classifier based on the second feature matrix, and refitting paragraphs 0186-0188 disclose wherein the system uses the multiple signal data as part of the physiological activity correlator and wherein the correlator is configured based on the determined multiple data sources).
Regarding claim 19, Donaldson discloses the method of claim 18 and further discloses:
transmitting a control signal based on the prediction in a case where the prediction satisfies prediction criteria (at least paragraphs 0077, 0150, 0190-195, 0202-0204, and 0209-0212 disclose wherein the prediction or determination of specific thoughts or commands of neuronal activity is based on matching of pattern data and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Regarding claim 22, Donaldson discloses:
A method of transmitting control signals based on sensing one or more brain switches (abstract and paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), the method comprising: receiving amplified signals from a biosignal acquisition device (paragraphs 0115 and 0117-0119 discloses wherein the neuronal activity detector senses signals related brain activity and contains an amplifier for amplifying signals); generating a feature matrix based on the amplified signals (paragraphs 0218-0219 disclose wherein time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data), identifying a brain switch associated with each feature in the feature matrix (paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), predicting a probability that a classifier is associated with the brain switch of each feature, fitting the classifier based on the feature matrix (paragraphs 0233-0235 disclose wherein the system uses a physiological activity correlator to determine or classify particular regions of the brain and wherein the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action and additionally paragraphs 0225-0226 disclose wherein the system uses machine learning to identify patterns in the activity data for classification for use in determining associated identified thoughts of the user); transmitting a control signal based on a context map and the predicting, and performing a function based on the transmitted control signal (at least paragraphs 0077, 0150, 0190-195, 0202-0204, 0209-0212, 0233, 0264, and 0282 disclose wherein the prediction or determination of specific thoughts or commands of neuronal activity can be configured by mapping the data to one or more thoughts or commands from an interface and wherein the correlation determination of the neuronal activity is transmitted as command data or signal for controlling or issuing a specific action or command).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of George et al. (U.S. Pub. No. 2014/0067279).
Regarding claim 8, Donaldson discloses the system of claim 1, yet Donaldson does not disclose:

However, in the same field of biosignal determination systems, George discloses:
wherein the memory has further instructions which, when executed by the processor, cause the computer to: determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discard the subset of signals (paragraph 0065 discloses a bad channel detection system for determining a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Donaldson to incorporate wherein the memory has further instructions which, when executed by the processor, cause the computer to: determine if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discard the subset of signals, as taught by George, in order to achieve more accurate analysis by removing the bad or inaccurate data. 
Regarding claim 9, Donaldson in view of George discloses the system of claim 1. Donaldson further discloses:
wherein the memory has further instructions which, when executed by the processor, cause the computer to: initialize a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (paragraphs 0233-0235 disclose wherein the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action (reliable)).
Regarding claim 10, Donaldson in view of George discloses the system of claim 1. Donaldson further discloses:
wherein additional signals are received from the biosensors and amplified by the biosignal acquisition device prior to being transmitted to the computer (paragraph 0078 discloses wherein the system receives multiple response signals and paragraph 0143 disclose wherein additional or other neuronal activity signals are received and determined and paragraphs 0115 and 0117-0118 discloses wherein the amplifier is located at the neuronal sensor and paragraphs 0128, 0131, and figure 17 disclose wherein data is transmitted from the sensor to the to the computer or computing device).
Regarding claim 11, Donaldson in view of George discloses the system of claim 10. Donaldson further discloses:
wherein the memory has further instructions which, when executed by the processor, cause the computer to: generate a second feature matrix based on the additional amplified signals (paragraphs 0184-0186 disclose wherein there are multiple subsets or groups of separately measured neuronal activity or pattern data that are measured and evaluated); identify the brain switch associated with each feature of the second feature matrix (paragraphs 0184-0186 disclose wherein certain parameters, locations, or types of neuronal activity are determined and evaluated from each of the subsets of data in order to determine or identify the type of thought or command); predict the probability that a real-time classifier is associated with the brain switch of each feature (paragraphs 0184-0186 disclose wherein the one or more subsets of pattern data are correlated or used to predict the multiple thoughts or commands or to correspond to a neuronal state); fit the real-time classifier based on the second feature matrix, and refit the classifier based on the fitting of the real-time classifier (paragraphs 0186-0188 disclose wherein the system uses the multiple signal data as part of the physiological activity correlator and wherein the correlator is configured based on the determined multiple data sources).
Regarding claim 12, Donaldson discloses:
A biosignal acquisition system for identifying brain switches and transmitting context commands based on the brain switches (abstract and paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), the system comprising: a computer (abstract and paragraph 0062 disclose wherein the system is implemented by a computer); a biosensor (neuronal activity sensors) configured to be in contact with a scalp of an individual (see at least paragraph 0070 and figures 1-2); and a biosignal acquisition device (neuronal activity detector) operably coupled to the biosensor (see at least paragraph 0068 and figures 1-2) and configured to amplify signals received by the biosensor (paragraphs 0115 and  0117-0118 discloses wherein the neuronal activity detector contains an amplifier for amplifying signals) and communicate the amplified signal to the computer (paragraph 0128 and figure 17 disclose wherein there is a communication link for communicating the data to the computer or computing device), the computer comprising a processor and memory (see paragraphs 0127-0128) having instructions which, when executed by the processor, cause the computer to: receive the amplified signals from the biosignal acquisition device (Figure 17 and paragraphs 0065 and 0204 discloses wherein the processing and/or computing device receives physiological signal data from the sensors), generate a feature matrix based on the amplified signals (paragraphs 0218-0219 disclose wherein time-series data is generated from the neuronal activity sensor data and wherein features are generated from the time-series data), identify a brain switch associated with each feature in the feature matrix (paragraphs 0219-0220 disclose wherein the system uses a classifier to classify the features of the neuronal activity data and paragraphs 0225-0226 discloses wherein the system uses learned classification to determine identified thoughts (brain switch) of the user from neuronal data), predict a probability that a classifier is associated with the brain switch of each feature, and fit the classifier based on the feature matrix (paragraphs 0233-0235 disclose wherein the system uses a physiological activity correlator to determine or classify particular regions of the brain and wherein the certain or classified regions or areas of the brain are used to predict or determine a particular type of thought or action and additionally paragraphs 0225-0226 disclose wherein the system uses machine learning to identify patterns in the activity data for classification for use in determining associated identified thoughts of the user).
Yet Donaldson does not disclose:
determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples.
However, in the same field of biosignal determination systems, George discloses:
determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the paragraph 0065 discloses a bad channel detection system for determining a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Donaldson to incorporate determine if a subset of signals are associated with a channel having a deficient signal, in a case where the subset of signals are determined to be associated with a flat channel, discard the subset of samples, as taught by George, in order to achieve more accurate analysis by removing the bad or inaccurate data. 
Regarding claim 13, Donaldson discloses the system of claim 12, yet Donaldson does not disclose:
wherein the memory has further instructions, which when executed on the processor, cause the computer to determine the quality of the deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non-deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient.
However, in the same field of biosignal determination systems, George discloses:
wherein the memory has further instructions, which when executed on the processor, cause the computer to determine the quality of the deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non-deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient (paragraph 0065 discloses wherein the bad channel detection module compares each segment of data with previous segments of data for determining the quality or amount of acceptable segments and determining bad channels based on the quality or acceptable amount). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Donaldson to incorporate wherein the memory has further instructions, which when executed on the processor, cause the computer to determine the quality of the deficient biosensors relative to a set of non-deficient biosensors based on comparing the signals associated with the deficient biosensors and the signals associated with the non-deficient biosensors, and wherein the set of non-deficient biosensors comprises the biosensors not identified as deficient, as taught by George, in order to achieve more accurate analysis by removing the bad or inaccurate data. 
Regarding claim 20, Donaldson discloses the method of claim 16, yet Donaldson does not disclose:
determining if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discarding the subset of signals.
However, in the same field of biosignal determination systems, George discloses:
determining if a subset of signals is associated with a flat channel; and in a case where the subset of signals is determined to be associated with a flat channel, discarding the subset of signals (paragraph 0065 discloses a bad channel detection system for determining a bad channel (flat channel) and removing or discarding the subsequent signal from said bad channel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Donaldson to incorporate determining if a 
Regarding claim 21, Donaldson in view of George discloses the method of claim 20, yet Donaldson does not disclose:
initializing a weight vector having a weight associated with the classifier, the weight corresponding to a probability that the classifier is reliable (paragraphs 0233-0235 disclose wherein the system weights pattern data associated with the region or area of activity and the weighting is based on which region are more highly associated with a particular type of thought or action (reliable)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Cook (U.S. Pub. No. 2003/0149678).
Regarding claim 15, Donaldson discloses the system of claim 14, yet Donaldson does not disclose:
wherein the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map.
However, in the same field of electrode signal interpretation and characterization systems, Cook discloses:
wherein the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map (paragraphs 0108, 0111, and 0114-0115 disclose wherein the system creates multiple feature (context) maps and wherein based on particular features or parameters the system chooses (swaps) feature maps so as to have the appropriate or corresponding feature map). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Donaldson to incorporate wherein the memory of the computing device further has instructions stored thereon which, when executed by the processor of the computing device, cause the computing device to: transmit a control signal to the computer to swap the context map for a second context map, as taught by Cook, in order to ensure that the most accurate map or model is used for a particular situation so as to ensure accurate analysis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791